DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2020/0252917 A1 – Provisional application No. 62/507,679, filed on May 17, 2017).
Regarding claim 1, Zhang et al. teach a user terminal/ a radio communication method used in a user terminal, the radio communication method comprising the steps of: a transmitting section that performs uplink (UL) data transmission, independently of a UL transmission indication from a radio base station (see figs. 4A, fig. 4B, fig. 4D and pars. 0165-0170: step 408; the UE applies at least part of the resources and parameters configured via the RRC signaling for transmitting (408) the UL data without obtaining an UL grant); a receiving section that receives information of a plurality of candidates, regarding a value of a parameter used for the 
Regarding claim 2, Zhang et al. also teach wherein the information of the plurality of candidates indicates a plurality of values or a variable value range (figs. 4A, fig. 4B, fig. 4D and pars. 0165-0170). 
Regarding claims 3 and 7, Zhang et al. also teach wherein the information of the plurality of candidates includes information of a parameter set indicating a set of values of a plurality of parameters (figs. 4A, fig. 4B, fig. 4D and pars. 0165-0170). 

Regarding claims 5 and 10-12, Zhang et al. also teach wherein the transmitting section transmits a power headroom report (PHR) assuming a modified value, in response to a modification of the value of the parameter used for the UL data transmission (see par. 0089). 
Regarding claim 9, Zhang et al. also teach wherein the transmitting section transmits information related to the value determined based on the information of the plurality of candidates (figs. 4A, fig. 4B, fig. 4D and pars. 0165-0170). 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844.  The examiner can normally be reached on Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643